DETAILED ACTION
Final Rejection
Response to Amendment 
Applicant’s amendments, filed 08/03/2022 to claim is accepted. In this amendment, Claim 1  has been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation of “obtaining offsets of a rotor and a stator”  and “obtaining a relative concentricity and a relative runout of the rotor and the stator of the ith stage based on the offsets”. It is not clear what is “offsets of a rotor and a stator”, “relative concentricity” and “relative runout” refer too and how are the depends on one another.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, Claim is consider to be indefinite and the Examiner fails to impose any limitation over that. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The preamble here does not positively add limitations to the claimed method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use for the claimed method, i.e., the method is intended for use in rotor-stator system.
Considering Prong 1 of the 101 analysis, the claim 1  recites mathematical concepts that is used to” calculating a relative gap between the rotor and the stator of the ith stage based on the relative concentricity and the relative runout; obtaining a probability density of the relative gap by optimizing an objective function, wherein the objective function represents coaxiality and the relative gap of the rotor and the stator of the ith stage, i=1, ..., n, wherein the objective function is a function of the coaxiality, the relative concentricity, the relative runout and angular orientation mounting positions of the rotor and the stator of the ith stage, i=1, ..., n; assembling the rotor and the stator of the ith stage, i=1, ..., n, into the multi-stage rotor and stator assembly, based on the probability density  ’”. Considering Prong 1 of the 101 analysis, the limitations in claim 1 recite an abstract idea, in particular a mathematical concepts, a set of concepts that may be performed mathematical calculation and formula .   (see MPEP § 2106.04(a)(2) 
Thus, the claim recites a set of mathematical algorithm steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical formualtion steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the “obtaining offsets of a rotor and a stator of an ith stage in a multi-stage rotor and stator assembly comprising n stages, i=1, ..., n; obtaining a relative concentricity and a relative runout of the rotor and the stator of the ith stage based on the offsets;” steps appear to add only insignificant extra-solution activity to the abstract idea, since it requires no more than providing the information needed to carry out the abstract idea; it just represents the data-gathering which must take place before the mathematical concepts steps in the abstract idea can be performed.    
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field , without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea. Therefore Claim is not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunji et al. (US 20120190491 A1) alternately Turner et al. (US 2009/0284212) (best understood by The Examiner based on 112 rejection).
Regarding Claim 1. Gunji  teaches a method comprising:
obtaining offsets of a rotor and a stator of an ith stage in a multi-stage rotor and stator assembly comprising n stages, i=1, ..., n;([0138])
obtaining a relative concentricity and a relative runout of the rotor and the stator of the ith stage based on the offsets([0038] , [0140]);
calculating a relative gap between the rotor and the stator of the ith stage based on the relative concentricity and the relative runout([0144]-[0146]);
obtaining a probability density of the relative gap by optimizing an objective function, wherein the objective function represents coaxiality and the relative gap of the rotor and the stator of the ith stage, i=1, ..., n, wherein the objective function is a function of the coaxiality, the relative concentricity, the relative runout and angular orientation mounting positions of the rotor and the stator of the ith stage, i=1, ..., n([0144]-[0146]);
assembling the rotor and the stator of the ith stage, i=1, ..., n, into the multi-stage rotor and stator assembly, based on the probability density([0144]).
----------------Alternately -----------
Turner teaches a method comprising:
obtaining offsets of a rotor and a stator of an ith stage in a multi-stage rotor and stator assembly comprising n stages, i=1, ..., n;([0116])
obtaining a relative concentricity and a relative runout of the rotor and the stator of the ith stage based on the offsets([0038] , [01116]);
calculating a relative gap between the rotor and the stator of the ith stage based on the relative concentricity and the relative runout([0116]);
obtaining a probability density of the relative gap by optimizing an objective function, wherein the objective function represents coaxiality and the relative gap of the rotor and the stator of the ith stage, i=1, ..., n, wherein the objective function is a function of the coaxiality, the relative concentricity, the relative runout and angular orientation mounting positions of the rotor and the stator of the ith stage, i=1, ..., n([0387]);
assembling the rotor and the stator of the ith stage, i=1, ..., n, into the multi-stage rotor and stator assembly, based on the probability density([0036],[0396]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864